United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1372
                                    ___________

Rebecca Retzlaff, On Behalf of Herself *
and All Others Similarly Situated,      *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Richard J. Horgan and AFS Check         * of Minnesota.
Systems, Inc.,                          *
                                        *        [UNPUBLISHED]
            Appellees.                  *
                                   ___________

                              Submitted: November 20, 1998

                                   Filed: January 20, 1999
                                    ___________

Before BEAM, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Rebecca Retzlaff sued Richard Horgan and AFS Check Systems, Inc., alleging
that they violated the Fair Debt Collection Practices Act, see 15 U.S.C. §§ 1692-1692o,
in their actions with respect to a dishonored check that she had written. The
defendants moved to dismiss the complaint for failure to state a claim, see Fed. R. Civ.
P. 12(b)(6), and Ms. Retzlaff responded to the motion.
      The defendants then replied to Ms. Retzlaff's response; included with that reply
was an affidavit with six exhibits. The reply also asked the district court to treat the
motion to dismiss as a motion for summary judgment pursuant to Fed. R. Civ. P. 12(b).
Ms. Retzlaff moved to exclude the affidavit and the exhibits from consideration and,
concomitantly, asked the district court to evaluate the filings only with respect to
whether her complaint stated a claim. Approximately three weeks later, the district
court denied Ms. Retzlaff's motion to exclude and granted summary judgment to the
defendants.

       Ms. Retzlaff appeals. We have carefully considered the arguments and exhibits
offered by the parties, and we affirm the judgment of the district court.1 See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-